Judgment, Supreme Court, New York County (Grossman, J.), entered May 23, 1983, which dismissed the complaint, affirmed, without costs. H We affirm the order dismissing the complaint for the reasons stated by Special Term. We also note that the recorded telephone conversation of January 13,1983 is not a note or memorandum in writing subscribed by the defendant in compliance with subdivision a of section 5-701 of the General Obligations Law. Concur — Murphy, P. J., Carro, Milonas and Alexander, JJ.